Name: Council Decision 2012/810/CFSP of 20Ã December 2012 amending Decision 2011/235/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Iran
 Type: Decision
 Subject Matter: politics and public safety;  Asia and Oceania;  international affairs;  international trade
 Date Published: 2012-12-21

 21.12.2012 EN Official Journal of the European Union L 352/49 COUNCIL DECISION 2012/810/CFSP of 20 December 2012 amending Decision 2011/235/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 12 April 2011, the Council adopted Decision 2011/235/CFSP (1). (2) It should be specified that the prohibition to sell, supply, transfer or export equipment which might be used for internal repression in Iran does not apply if the sale, supply, transfer or export of such equipment is intended solely for the protective use of the personnel of the Union and its Member States in Iran, nor to the provision of technical assistance, brokering services and other services or of financing and financial assistance related to such equipment. (3) Decision 2011/235/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The following paragraph is added to Article 2b of Decision 2011/235/CFSP: 3. Paragraphs 1 and 2 shall not apply to the sale, supply, transfer or export of equipment which is intended solely for the protective use of the personnel of the Union and its Member States in Iran, or to the provision of technical assistance, brokering services and other services or of financing and financial assistance related to such equipment, as approved in advance by the relevant competent authority.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 December 2012. For the Council The President E. FLOURENTZOU (1) OJ L 100, 14.4.2011, p. 51.